DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl et al (Publication number: US 2019/0377929) in view of Sun et al (Publication number: US 2017/0185820) in view of Huang (Publication number: US 2019/0205682). 

Consider Claim 1, Lundahl et al show an electronic device (see figures 1 and 4), comprising:
 (a) A housing including a first plate facing a first direction, the first plate including a fingerprint sensing area, a second plate facing a second direction opposite to the first direction, and a side member interposed between the first plate and the second plate and arranged in at least a portion of a side surface of the electronic device (see figures 1 and 4; paragraphs 37, 38, 46, and 48); (Lundahl shows and upper plate which includes the display and a bottom plate which is the rear of the display device. Further, the fingerprint sensor 102 is arranged in a portion of a side surface of the electronic device).
(b) A touch screen display interposed between the first plate and the second plate and having at least a portion exposed through the first plate of the housing (figures 1 and 4; paragraphs 37 and 38); (The smart phone 100 is equipped with a fingerprint sensor 102 and a display unit 104 with a touch screen interface 106).
(c) A fingerprint sensor interposed between the touch screen display and the second plate; and a processor connected to the fingerprint sensor (figures 1 and 4; paragraphs 37 and 38); (The smart phone 100 is equipped with a fingerprint sensor 102 and a display unit 104 with a touch screen interface 106).
(d) A processor is configured to: capture a fingerprint image of a user using the fingerprint sensor; capture a background image using the fingerprint sensor when the processor determines that the fingerprint sensing are is impaired and a fingerprint of the user is absent in the fingerprint sensing area (see figures 7 and 8; paragraphs 60 and 61); (In step S102, impairment data caused by impairments that the fingerprint sensor is subjected to is detected from the captured image by the processing unit 103. Hence, with reference to the captured image, the impairment data 120 forming the elliptic pattern in the captured image is detected. Then, in step S103, the processing unit fits the detected impairment data 120 to an appropriately selected mathematical model. Thus, the impairment data is characterized using a mathematical model to which the impairment data is fitted). 
However, Lundahl does not specifically show that the processor is configured to: determine whether the fingerprint sensing area is contaminated; and determine whether to register a fingerprint image captured by the fingerprint sensor based on whether the fingerprint sensing area is contaminated. 
In related art, Sun et al show that the processor is configured to: determine whether the fingerprint sensing area is contaminated; and determine whether to register a fingerprint image captured by the fingerprint sensor based on whether the fingerprint sensing area is contaminated (see figure 3A; paragraphs 37, 42, and 43); (The damaged pixels are read as contamination. The first numerical value range refers to a value range corresponding to the pixel features of the damaged pixel units; and the number of the pixel units belonging to the first numerical value range is the number of the damaged pixel units. The decision step 306 is read as the determination whether to register the fingerprint). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of this application to incorporate the teaching of Sun et al into the (see Sun et al; paragraphs 4 and 5).
However, Lundahl and Sun do not specifically show removing the background image from the fingerprint image; and determining whether to proceed with fingerprint registration based on whether the shape which at least partially matches with a shape in the fingerprint image is identified in an image obtained by removing the background image from the fingerprint image.
In related art, Huang shows removing the background image from the fingerprint image; and determining whether to proceed with fingerprint registration based on whether the shape which at least partially matches with a shape in the fingerprint image is identified in an image obtained by removing the background image from the fingerprint image (figure 5; paragraphs 52-62); (A corrected fingerprint image is obtained by removing an abnormal pixel from the fingerprint image, where the abnormal pixel is a pixel corresponding to a sensor with an abnormally-changing electrical signal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Huang into the teaching of Lundahl and Sun in order to recognize a fingerprint when failure is triggered in the fingerprint recognition process (see Huang; paragraphs 1-6). 

Consider Claim 3, Sun et al shows that the processor is further configured to: display a screen for guiding a fingerprint recognition location and a fingerprint recognition time (Paragraphs 73 and 74); (The damaged pixel units are double-determined by extracting the feature points in the fingerprint image and detecting whether the number of the unreliable feature points in the fingerprint image reaches the preset number).

Consider Claim 4, Sun et al shows that the processor is further configured to: determine whether the fingerprint sensing area is contaminated based on whether at least a partially matched shape is identified by comparing a plurality of fingerprint images captured by the fingerprint sensor (see figure 3A; paragraphs 70-73); (At Step 308, if there is no unreliable feature point or the number of the unreliable feature points does not reach the preset number, identification is performed on the fingerprint image acquired by the fingerprint identification sensor).

Consider Claim 7, Huang shows that the processor is further configured to: register the image if the shape in the image matches with the shape in the fingerprint image by less than a specified reference (figure 5; paragraphs 52-62); (A corrected fingerprint image is obtained by removing an abnormal pixel from the fingerprint image, where the abnormal pixel is a pixel corresponding to a sensor with an abnormally-changing electrical signal).

Consider Claim 12, Sun et al shows that the processor is further configured to: guide an area to recognize a fingerprint away from a contaminated area when the processor determines that the fingerprint sensing area is contaminated (see figure 3A; paragraphs 70-73); (At Step 308, if there is no unreliable feature point or the number of the unreliable feature points does not reach the preset number, identification is performed on the fingerprint image acquired by the fingerprint identification sensor).

Consider Claim 13, Sun et al shows that the processor is further configured to: determine whether the fingerprint sensing area is contaminated periodically or when an impact occurs in the electronic device, and store information about a contaminated area (see figures 3A and 3B; paragraphs 69 and 70); (If the counted number of the unreliable feature points reaches the preset number, the fingerprint identification sensor sends prompting information to the mobile terminal to prompt the user that the fingerprint identification sensor has been damaged).

Consider Claim 15, Sun et al shows that the processor is further configured to: capture a background image using the fingerprint sensor when it is determined that a fingerprint of a user is absent in the fingerprint sensing area periodically or when an environment of the electronic device is changed (see figure 3A; paragraphs 37, 42, and 43); (The damaged pixels are read as contamination. The first numerical value range refers to a value range corresponding to the pixel features of the damaged pixel units; and the number of the pixel units belonging to the first numerical value range is the number of the damaged pixel units. The decision step 306 is read as the determination whether to register the fingerprint).

Consider Claim 16, Sun et al shows that the processor is further configured to: when the processor determines that the fingerprint sensing area is not contaminated, store the (see paragraph 31); (If the number of the damaged pixel units reaches the preset threshold value, identifying the fingerprint image acquired by the fingerprint identification sensor is stopped, so that it avoids potential safety hazards of the mobile terminal caused by the fact that a learning function may add a pixel feature of a damaged pixel unit in the fingerprint identification sensor into a fingerprint template to greatly increase an FAR of the fingerprint identification sensor).

Consider Claim 17, Sun et al shows that the processor is further configured to: display a guide to replace the first plate or a protective film of the first plate when the processor determines that the fingerprint sensing area is contaminated (see figure 3B); (The guide is read as the prompting message in Sun et al).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl et al (Publication number: US 2019/0377929) in view of Sun et al (Publication number: US 2017/0185820) and Huang in view of Sheik (Publication number: US 2018/0373917).

Consider Claim 14, Lundahl in view of Sun and Huang do not specifically show that the processor is further configured to: display a guide to perform user authentication in another authentication scheme when the processor determines that the fingerprint sensing area is contaminated. 
(figure 6; paragraphs 96-102); (Step 610, additional fingerprint data is received from the user in response to displaying the different fingerprint shape. In Step 612, the fingerprint coverage map is updated using the additional fingerprint data received in Step 610).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of this application to incorporate the teaching of Sheik into the teaching of Lundahl, Sun and Huang in order to enhance security (see Sheik; paragraphs 2 and 3).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/01/2022